Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        August 7, 2018




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    In the Matter of the                                           No. 48478-1-II
    Personal Restraint of

    RIKKI DONNELL COOPER,

                                Petitioner.
                                                            UNPUBLISHED OPINION



          WORSWICK, P.J. — Rikki Cooper seeks relief from personal restraint resulting from his

2013 conviction for three counts of first degree child molestation.1 In his judgment and sentence,

the trial court imposed $800 in mandatory legal financial obligations (LFOs) ($500 crime victim

assessment, $200 criminal filing fee, and $100 deoxyribonucleic acid fee) and one discretionary

LFO: $1,500 in court-appointed attorney fees and defense costs.




1
  We issued the mandate of Cooper’s direct appeal on March 26, 2015, making his January 21,
2016 petition timely filed. RCW 10.73.090(1), (3)(b). We stayed consideration of his petition
pending the decision in In re Personal Restraint of Dove, 196 Wash. App. 148, 161, 381 P.3d 1280
(2016), review denied, 188 Wash. 2d 1008 (2017). We lifted the stay on March 23, 2018 and called
for a response to the petition.
No. 48478-1-II


         Cooper argues that his LFOs were imposed without the individualized inquiry into his

current and future ability to pay them as required by State v. Blazina, 182 Wash. 2d 827, 838, 344
P.3d 680 (2015). The State concedes that as to Cooper’s discretionary LFO, Cooper is correct and

that his judgment and sentence should be remanded to the trial court to conduct the required

inquiry.2 We accept the State’s concession and remand Cooper’s judgment and sentence to the

trial court either to strike the discretionary LFO or to resentence Cooper after making the required

inquiry into his current and future ability to pay a discretionary LFO.

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     WORSWICK, P.J.
    We concur:



    BJORGEN, J.




    MELNICK, J.




2
 A review of Cooper’s sentencing hearing transcript confirms that the court did not inquire into
Cooper’s ability to pay, even though he asserted that he was indigent.
                                                 2